                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

JAMES E. QUINN,

                          Petitioner,                    :    Case No. 3:19-cv-074

        - vs -                                                District Judge Thomas M. Rose
                                                              Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
 London Correctional Institution
                                                         :
                          Respondent.


       DECISION AND ORDER GRANTING SECOND MOTION TO
               EXPAND THE STATE COUR RECORD


        This habeas corpus case is before the Court on Petitioner’s Renewed Motion for the

production of compact discs (ECF No. 32). Respondent opposes the Motion (ECF No. 33). On

the Court’s Order, Petitioner has filed a Supplemental Memorandum explaining why the discs

should be produced. 1 (ECF No. 35).

        Respondent characterizes Petitioner’s request as sounding in discovery. At least insofar as

the term “discovery” implies obtaining information which a party has never had, the Magistrate

Judge disagrees with the characterization. The compact disc with law enforcement reports was

already produced to defense counsel under Ohio R. Crim. P. 16 during pre-trial proceedings.

Because it shows what was produced in pre-trial discovery, it may be relevant to a claim under

Brady v. Maryland, 373 U.S. 83 (1963), for failure to produce exculpatory information. It is also


1
  Although Petitioner’s counsel has referred to “compact discs,” the Court is uncertain on what medium the requested
information is recorded. This Order uses the “compact disk” label, but it is the recorded information which is to be
produced, regardless of the medium on which it is stored.

                                                         1
possible that the Court may be able to decide this case without considering that disc, but there is

little burden on the State in producing it. Furthermore since it was part of the record made in the

state court before the decision of the court of appeals which this Court must review, its

consideration does not appear to be barred by Cullen v. Pinholster, 563 U.S. 170 (2011). What

is true of the compact disc produced in discovery seems even truer of the Walmart surveillance

tape since the court of appeals apparently viewed the tape, removing any Pinholster objection.

       It is certainly true as Respondent points out that this Court rarely sees the actual evidence

in a habeas case. It may also be true that the case can be decided without evaluating these two

items. But there is no Pinholster bar and these materials certainly come within the very broad

language of Habeas Rule 7.

       Accordingly, Petitioner’s Renewed Motion is GRANTED. Respondent shall file the dtwo

compact discs with the Court not later than January 6, 2020, and serve copies on Petitiomner’s

counsel at the time of filing.

December 30, 2019.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                2
